BecK, J.
I. The defendants allege a settlement, and that, under and in pursuance thereof, plaintiff’s claim was *15paid. They also pleaded a counter-claim for certain wire and other merchandise delivered to plaintiff. The settlement pleaded in the answer was made by a committee of plaintiff’s directors or officers. Plaintiff claims that this committee was only authorized to settle with I. N. Eice touching his dealings as treasurer of plaintiff, which office he held, and not with I. N. Eice & Co., a firm of which he was a member.
II. The plaintiff requested the court to instruct the jury that, if they found the authority of the committee was lim-1. instkitc-St?onSnoieree-" qiured. to settling with I. N. Eice as treasurer, they had no right to settle with I. N. Eice & Oo. This instruction, we think, was rightly refused, for the reason that the court had given the same rule substantially in another instruction, and was not required to repeat it. That instruction was to the effect that a corporation could only act through a duly-authorized agent or committee. The jury doubtless understood the instruction to mean that, if the committee were not authorized to settle with I. N. Eice & Oo., its act in settling did not bind plaintiff, unless, as the court instructed the jury, that act was ratified subsequently by the plaintiff, with full knowledge of the facts. ¥e think the refusal of the instruction was not erroneous.
III. But it is insisted that the instruction given, just referred to, as to the effect of ratification, should not have 2. corpora-agents?rat?-fication. been given, for the reason that there was no evidence fending to show ratification with knowledge on the part of plaintiff. "We think to the contrary. The plaintiff accepted the money paid on the settlement, or, rather, a check given therefor, which the officers of the company must have known was received through the settlement of the committee. There is more than one fact and circumstance tending to show such knowledge.
IY. Counsol for plaintiff complain of the admission oí evidence offered by defendant. We cannot consider theobjeu *163. assign-rorftootai-" deiimte. ti°n, for tbe reason that the assignments of error under which it is urged do not, in a way as spe-eific as the case will allow, point out the very error objected to. Code, § 3207.
The only assignments of errors that could possibly be intended to point out as erroneous the rulings complained of are in the following language: “(6) The court erred in admitting improper and rejecting proper testimony, asshow.n by the record. (7) The court erred in admitting certain evidence of the defendant, Rice, against plaintiff’s objection.” It would be difficult to devise assignments of errors less specific, more inexplicit and uncertain, more clearly violating the provisions of the section of the Code above cited, and more in conflict with the rulings of this court, than these.
Y. It is insisted that the verdict is in conflict with the evidence. The evidence may be regarded as conflicting, and possibly lacking somewhat in directness and clearness. That is all we can say about it. Rut we cannot, on these grounds, disturb the verdict.
The judgment of the court below must be
AFFIRMED